Citation Nr: 1449763	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability and service-connected right ankle disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability and service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This claim was remanded by the Board in December 2013 in order to obtain outstanding records of VA treatment and to afford the Veteran an adequate VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed with adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a left hip disability related to an injury or disease occurred in service or to his service-connected left knee and right ankle disabilities; nor does the evidence show that the Veteran had arthritis of the left hip manifest to a compensable degree within one year of separation from service.  

2. The preponderance of the evidence is against a finding that the Veteran has a right hip disability related to an injury or disease occurred in service or to his service-connected left knee and right ankle disabilities; nor does the evidence show that the Veteran had arthritis of the right hip manifest to a compensable degree within one year of separation from service.  






CONCLUSIONS OF LAW

1. A left hip disability was not incurred in service, nor was it proximately caused or aggravated by his service-connected left knee and right ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. A right hip disability was not incurred in service, nor was it proximately caused or aggravated by his service-connected left knee and right ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  A November 2008 letter provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter, along with a June 2009 notice letter, provided information regarding the elements of a secondary service connection claim.     

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment and personnel records have been associated with the claims file, as well as private treatment records dated during the Veteran's active service.  Pertinent VA treatment records dated through December 2013 are also associated with the record.  The Veteran has also submitted pertinent post-service private treatment records.  Neither the Veteran nor his representative have alleged that relevant records remain outstanding.  In fact, in the representative's October 2014 statement, the representative stated that he reviewed the claims file and that the claim is ready for appellate review and disposition.  Thus, the Board finds that VA adjudication of the appeal may go forward without obtaining any additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").
  
The Veteran was afforded a VA examination in October 2009.  The examiner conducted an evaluation of the Veteran and reviewed the claims file.  The examiner was asked to opine as to whether the Veteran's bilateral hip disability was caused or aggravated by his left knee or right ankle conditions.  He opined that the right hip condition is not as likely to be exacerbated by previous injuries and that the left hip condition is less likely than not to be caused by the previous injuries.  The January 2014 examiner conducted an evaluation of the Veteran and reviewed the claims file.  The examiner opined that it was less likely than not that the Veteran's hip condition was related to service or related to his service-connected left knee and right ankle disabilities.  A thorough medical opinion was obtained in May 2014 that stated that the Veteran's bilateral hip condition was not caused by, secondary to, or aggravated by service-connected left knee and right ankle disabilities as osteoarthritis is a condition caused by many factors, to include aging, genetics, and activities of daily living.  Thus, the Board finds that, when read together, the October 2009, January 2014, and May 2014 medical opinions are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).        

As noted above, pertinent VA treatment records dated through December 2013 are associated with the claims file, as well as a January 2014 VA examination report and May 2014 supplemental medical opinion.  Thus, the Board finds that there has been substantial compliance with the December 2013 Board remand directives.     See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran contends that his bilateral hip condition is due to service or to his service-connected left knee and right ankle disabilities.  

The Veteran's July 1990 and March 1994 reports of medical history and reports of medical examination reveal no abnormality specific to a hip condition.  The evidence of record reveals that the Veteran had an injury of the left hip during active duty in September 1995.  Private treatment records from September 1995, during the Veteran's active service, indicate that the Veteran had left hip pain after playing football.  X-rays were performed and were negative for fracture or dislocation.  See September 1995 private treatment record.  Service treatment records from September 1995 reveal that the left hip was sore and tender to palpation.  There was soft-tissue swelling and decrease in range of motion.  The Veteran was diagnosed with left hip hematoma and was assigned light duty and no athletics and prolonged standing.  On an April 2000 report of medical history, the Veteran stated "yes" to the question of whether he had swollen or painful joints, however, he specifically referred to his right ankle condition and did not mention any hip pain.  The April 2000 report of medical examination revealed no pertinent abnormalities.  

The Veteran has a current diagnosis of bilateral osteoarthritis of the hips, as well as a labral tear of the right hip and a right hip replacement.  See September 2008 VA treatment record and January 2014 VA examination report.  Review of the claims file reveals that pain on movement of the right hip was noted in January 2008.  The Veteran continued to note pain of the right hip in May 2008 but denied any injury.  A May 2008 x-ray report revealed post traumatic osteoarthritis of the pubic symphysis without fracture.  The Veteran participated in physical therapy and reported hip pain since 1999 in September 2008.  An October 2008 VA treatment record provided a notation that the Veteran should seek assistance with postural alignment of the foot, knee, and hip, but the record did not provide an etiology opinion as to the nature of the Veteran's left and right hip disability.  Additional VA treatment records dated through December 2013 noted treatment for bilateral hip condition but also did not provide an opinion as to the etiology of the condition.      

The Veteran's private treatment records noted that the Veteran had a gross antalgic limp and that he walked with a cane.  The Veteran was diagnosed with degenerative arthritis of the right hip with an indication of a possible labral tear.  A March 2009 private treatment record contained a notation that the Veteran reported a hip injury in 1995 from a football game.  Based on the Veteran's report of the injury, the doctor noted that the injury was possibly hyperextension of the hip.  However, the private doctor did not provide an opinion as to whether the Veteran's current hip condition was related to service or related to the Veteran's service-connected left knee and right ankle disabilities.  See March 2009 private treatment records.    

The Veteran was afforded a VA examination in October 2009 and January 2014.  After reviewing the claims file and evaluating the Veteran, the October 2009 VA examiner opined that the Veteran's right hip pain is likely secondary to dysplasia and not as likely to be exacerbated by his previous service-connected injuries of the knee and ankle.  He further opined that the Veteran's left hip pain is less likely than not caused by those injuries.  The January 2014 VA examiner also reviewed the claims file and evaluated the Veteran.  The examiner specifically acknowledged the 1995 diagnosis of a left hip hematoma in service but noted that the Veteran denied any specific injury while in service.  The examiner opined that the Veteran's condition was less likely than not related to service or related to his service-connected left knee and right ankle disabilities since osteoarthritis is a multifactorial disease related to genetics and body habitus.  A May 2014 supplemental medical opinion was obtained.  The physician reviewed the claims file  and opined that the Veteran's bilateral hip condition was less likely than not caused by, secondary to, or aggravated by service-connected knee and ankle disabilities.  He reasoned that osteoarthritis is a multi-factorial condition that may be due to many factors, to include aging and genetics.  As discussed above, these medical opinions are adequate when read together.  The Board finds these medical opinions to be highly probative, when read together, since they are based on evaluation of the Veteran and review of the claims file. 

The Veteran and his family have asserted that his current bilateral hip condition is related to service or to his service-connected left knee and right ankle disabilities.  The Veteran's wife has alleged that the Veteran's ankle and knee conditions have impacted his gait, which has placed stress on his hips.  She also mentioned that the Veteran injured his hip while playing football in service.  See July 2009 wife's lay statement.  The Veteran's daughter has also stated that the Veteran has had problems with his right hip since his left knee surgery in the mid-1990s and that his condition has worsened due to the left knee condition.  See December 2011 daughter's lay statement.  The Board notes that the Veteran and his family members are competent to describe symptoms and observations.  However, they are not competent to provide an opinion as to either a relationship between the Veteran's current hip conditions and service or a relationship between the hip conditions and his service-connected disabilities as they do not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board has considered the lay contentions of record but finds that these statements are less probative than the medical opinions of record.        

The Board acknowledges that the Veteran reported in a September 2008 VA treatment record that he had a history of hip pain since 1999.  However, in a May 2008 VA treatment record, the Veteran stated that he had right hip pain since the prior evening and he denied any pertinent injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Due to the Veteran's inconsistent statements, the Board finds that there is no probative evidence of continuous symptoms since service.      

The Board further notes that the Veteran's service treatment records contain an undated record with the notation of "muscle/joint problems - arthritis?"  However, there is no evidence of arthritis of the hip diagnosed in service or within a year of separation from service.  38 C.F.R. § 3.307 (2013).  In fact, following the Veteran's discharge from service in 2001, the first documented evidence referring to complaints of the hips is in 2008, which is approximately seven years after the Veteran's separation from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left and right hip disability on both a direct and secondary basis.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left hip disability, to include as secondary to service-connected left knee disability and service-connected right ankle disability is denied. 

Service connection for a right hip disability, to include as secondary to service-connected left knee disability and service-connected right ankle disability is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


